Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of J.D., a Minor Child                Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 97-CS-085).
No. 06-13-00112-CV                                    Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we dismiss for want of jurisdiction the
portions of Appellant’s appeal attacking the underlying order for vagueness and the length of
sentence. Having overruled the remainder of Appellant’s issues, we affirm the trial court’s order
revoking his community supervision.
       We further order that the appellant, John Henry Dupree, pay all costs of this appeal.




                                                      RENDERED JULY 16, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk